Case 18-10643-elf     Doc 175-1 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                    Exhibit A: Seventh Amended Plan Page 1 of 9




                           Exhibit“A”
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    1 of 8Page 2 of 9

                                               L.B.F. 3015.1

                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

In re:    TATYANA MAZIK,                                           Case No.:        18-10643

                                                                   Chapter:         13

                   Debtor(s)
                                           Chapter 13 Plan


          x Seventh Amended Plan

Date:     4-9-19

                               THE DEBTOR HAS FILED FOR RELIEF UNDER
                                CHAPTER 13 OF THE BANKRUPTCY CODE

                                    YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the
actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss
them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN
MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4.
This Plan may be confirmed and become binding, unless a written objection is filed.

                    IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                   MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                NOTICE OF MEETING OF CREDITORS.

    Part 1: Bankruptcy Rule 3015.1(c) Disclosures

           Plan contains non-standard or additional provisions – see Part 9
           Plan limits the amount of secured claim(s) based on value of collateral – see Part 4
           Plan avoids a security interest or lien – see Part 4 and/or Part 9

    Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED IN
    EVERY CASE
         § 2(a)(1) Initial Plan:
            Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 7200______________
             Debtor shall pay the Trustee $ 200 per month for 36 months; and
             Debtor shall pay the Trustee $ _________ per month for ____ months.
            Other changes in the scheduled plan payment are set forth in § 2(d)

         § 2(a)(2) Amended Plan:
            Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 82,870
         The Plan payments by Debtor shall consists of the total amount previously paid ($ 4300) added to
    the new monthly Plan payments in the amount of $1746 beginning April, 2019, and continuing for 45
    more months.
           Other changes in the scheduled plan payment are set forth in § 2(d)


                                                      ͳ

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    2 of 8Page 3 of 9

         § 2(b) Debtor shall make plan payments to the Trustee from the following sources in
    addition to future wages (Describe source, amount and date when funds are available, if
    known):



         § 2(c) Alternative treatment of secured claims:
                None. If “None” is checked, the rest of § 2(c) need not be completed.

                Sale of real property
                See § 7(c) below for detailed description

             x Loan modification with respect to mortgage encumbering property:
               See § 4(f) below for detailed description

         § 2(d) Other information that may be important relating to the payment and length of Plan:


         § 2(e) Estimated Distribution:
            A. Total Priority Claims (Part 3)
                 1.   Unpaid attorney’s fees                                 $ 4000
                 2.   Unpaid attorney’s costs                                $
                 3.   Other priority claims (e.g., priority taxes)           $
            B. Total distribution to cure defaults (§ 4(b))                  $
            C. Total distribution on secured claims (§§ 4(c) &(d))           $
            D. Total distribution on unsecured claims (Part 5)               $ 73,000
                                                 Subtotal                    $
            E. Estimated Trustee’s Commission                                $ 7120
            F. Base Amount                                                   $ 82,870

    Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsel Fees)


        § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
    unless the creditor agrees otherwise:

     Creditor                             Type of Priority                       Estimated Amount to be Paid
     David A. Scholl, Esquire             Administrative                         $4000




                                                             ʹ

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    3 of 8Page 4 of 9

         § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
    less than full amount.
          x None. If “None” is checked, the rest of § 3(b) need not be completed.
             The allowed priority claims listed below are based on a domestic support obligation that has been
    assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This plan
    provision requires that payments in § 2(a) be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).


      Name of Creditor                                                     Amount of claim to be paid




    Part 4: Secured Claims


         § 4(a) Secured claims not provided for by the Plan:
                None. If “None” is checked, the rest of § 4(a) need not be completed.
     Creditor                                                    Secured Property

     x If checked, debtor will pay the creditor(s) listed below            1862 Greylock St., Phila. 19116
     directly in accordance with the contract terms or otherwise by
     agreement.
     Nationstar Mortgage

         If checked, debtor will pay the creditor(s) listed below          9926 Haldeman St., Unit 22,
     directly in accordance with the contract terms or otherwise by
     agreement.
     Phila. 19115Wells Fargo Mortgage



         § 4(b) Curing default and maintaining payments
                None. If “None” is checked, the rest of § 4(b) need not be completed.
        The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor
     shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in accordance with the
     parties’ contract.

       Creditor               Description of          Current Monthly           Estimated     Interest Rate   Amount to be
                              Secured                 Payment to be             Arrearage     on Arrearage,   Paid to
                              Property and            paid directly to                        if applicable   Creditor by
                              Address, if real        creditor by                             (%)             the Trustee
                              property                Debtor




                                                                      ͵

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    4 of 8Page 5 of 9


        § 4(c) Allowed secured claims to be paid in full: based on proof of claim or pre-
    confirmation determination of the amount, extent or validity of the claim
          x None. If “None” is checked, the rest of § 4(c) need not be completed.

            (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion
    of payments under the plan.

               (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to
    determine the amount, extent or validity of the allowed secured claim and the court will make its determination
    prior to the confirmation hearing.

            (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
    unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

              (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
    § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
    interest rate or amount for “present value” interest in its proof of claim or otherwise disputes the amount provided
    for “present value” interest, the claimant must file an objection to confirmation.

             (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim
    and release the corresponding lien.


                              Description of
     Name of Creditor         Secured Property           Allowed            Present     Dollar Amount       Total
                              and Address, if real       Secured            Value       of Present          Amount to
                              property                   Claim              Interest    Value Interest      be paid
                                                                            Rate




         § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
         x None. If “None” is checked, the rest of § 4(d) need not be completed.

        The claims below were either (1) incurred within 910 days before the petition date and secured by a purchase
    money security interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred within 1
    year of the petition date and secured by a purchase money security interest in any other thing of value.

          (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion of
    payments under the plan.

             (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C.
    § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
    interest rate or amount for “present value” interest in its proof of claim, the court will determine the present value
    interest rate and amount at the confirmation hearing.

    Name of Creditor            Collateral         Amount of          Present Value       Estimated total payments
                                                   Claim              Interest
                                                                               %          $

                                                                                 %       $




                                                               Ͷ

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    5 of 8Page 6 of 9

         § 4(e) Surrender
           x None. If “None” is checked, the rest of § 4(e) need not be completed.

                (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.
                (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured property
    terminates upon confirmation of the Plan.
                (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

     Creditor                                                       Secured Property




         § 4(f) Loan Modification
                None. If “None” is checked, the rest of § 4(f) need not be completed.
             (1) Debtor shall pursue a loan modification directly with Rushmore Loan Management Service
     or its successor in interest or its current servicer (“Mortgage Lender”), in an effort to bring the loan current and
     resolve the secured arrearage claim.

           (2) During the modification application process, Debtor shall make adequate protection payments directly to
     Mortgage Lender in the amount of $1800            per month, which represents                         (describe
     basis of adequate protection payment). Debtor shall remit the adequate protection payments directly to the
     Mortgage Lender.

           (3) If the modification is not approved by June 1, 2019), Debtor shall either (A) file an amended Plan to
     otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from the
     automatic stay with regard to the collateral


    Part 5: General Unsecured Claims

         § 5(a) Separately classified allowed unsecured non-priority claims
                None. If “None” is checked, the rest of § 5(a) need not be completed.

                                Basis for Separate
     Creditor                   Classification             Treatment                    Amount of            Amount to
                                                                                        Claim                be paid




         § 5(b) Timely filed unsecured non-priority claims
               (1) Liquidation Test (check one box)
                       All Debtor(s) property is claimed as exempt.
                   x Debtor(s) has non-exempt property valued at $160,000 for purposes of § 1325(a)(4) and plan
    provides for distribution of $ 73,000 to allowed priority and unsecured general creditors.

                 (2) Funding: § 5(b) claims to be paid as follows (check one box):
                    x Pro rata
                      100%
                      Other (Describe)



                                                               ͷ

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    6 of 8Page 7 of 9


    Part 6: Executory Contracts & Unexpired Leases

          x None. If “None” is checked, the rest of § 6 need not be completed.

     Creditor                             Nature of Contract or Lease          Treatment by Debtor Pursuant to §365(b)




    Part 7: Other Provisions

         § 7(a) General principles applicable to the Plan
            (1) Vesting of Property of the Estate (check one box)
                    x Upon confirmation
                        Upon discharge

            (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim controls
    over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

             (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under §
    1326(a)(1)(B),(C) shall be disbursed to the creditors by the debtor directly. All other disbursements to creditors
    shall be made by the Trustee.

             (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is
    the plaintiff, before the completion of plan payments, any such recovery in excess of any applicable exemption will
    be paid to the Trustee as a special Plan payment to the extent necessary to pay priority and general unsecured
    creditors, or as agreed by the Debtor and the Trustee and approved by the court.

        § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
    principal residence

            (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such
    arrearage.

             (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage
    obligations as provided for by the terms of the underlying mortgage note.

            (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole
    purpose of precluding the imposition of late payment charges or other default-related fees and services based on
    the pre-petition default or default(s). Late charges may be assessed on post-petition payments as provided by the
    terms of the mortgage and note.

            (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the
    Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in the Plan, the
    holder of the claims shall resume sending customary monthly statements.

            (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon
    books for payments prior to the filing of the petition, upon request, the creditor shall forward post-petition coupon
    book(s) to the Debtor after this case has been filed.

           (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon
    books as set forth above.



                                                               ͸

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    7 of 8Page 8 of 9


        § 7(c) Sale of Real Property
           x None. If “None” is checked, the rest of § 7(c) need not be completed.

           (1) Closing for the sale of                                  (the “Real Property”) shall be completed within
    months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the
    parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full under §4(b)(1)
    of the Plan at the closing (“Closing Date”).

           (2) The Real Property will be marketed for sale in the following manner and on the following terms:

             (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all
    customary closing expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary to
    convey good and marketable title to the purchaser. However, nothing in this Plan shall preclude the Debtor from
    seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C.
    §363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or
    in order to convey insurable title or is otherwise reasonably necessary under the circumstances to implement this
    Plan.

           (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the
    Closing Date.

           (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale
    Deadline:



    




    Part 8: Order of Distribution

    The order of distribution of Plan payments will be as follows:

         Level 1:   Trustee Commissions*
         Level 2:   Domestic Support Obligations
         Level 3:   Adequate Protection Payments
         Level 4:   Debtor’s attorney’s fees
         Level 5:   Priority claims, pro rata
         Level 6:   Secured claims, pro rata
         Level 7:   Specially classified unsecured claims
         Level 8:   General unsecured claims
         Level 9:   Untimely filed general unsecured non-priority claims to which debtor has not objected

    *Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee
    not to exceed ten (10) percent.




                                                              ͹

Case
 Case18-10643-elf
      18-10643-elf Doc
                    Doc119
                         175-1FiledFiled
                                     04/09/19   Entered
                                         06/09/21       04/09/19
                                                    Entered      16:02:01
                                                            06/09/21        Desc
                                                                     11:56:17    Main
                                                                               Desc
                              Document
                  Exhibit A: Seventh         PagePlan
                                       Amended    8 of 8Page 9 of 9


    Part 9: Non Standard or Additional Plan Provisions

       Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable
       box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed elsewhere in the Plan
       are void.

       x None. If “None” is checked, the rest of Part 9 need not be completed.




      By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no
    nonstandard or additional provisions other than those in Part 9 of the Plan.




    Date: 4-9-19                                                  /s/ David A. Scholl, Esq.
                                                                  Attorney for Debtor(s)


            If Debtor(s) are unrepresented, they must sign below.



    Date:
                                                                  Debtor


    Date:
                                                                  Joint Debtor




                                                             ͺ

